04/13/2022


        IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 22-0087



                               No. DA 22-0087

IN THE MATTER OF

R.K.,

YOUTH IN NEED OF CARE


                                  ORDER

        Upon consideration of Appellant’s motion for extension of time to

produce transcripts on appeal, and good cause appearing,

        IT IS HEREBY ORDERED that Court Reporter Elda L. Nichols is

granted an extension of time to and including May 31, 2022, within

which to prepare, file, and serve the transcripts requested on appeal.

        The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                                  Electronically signed by:
                                                                        Mike McGrath
                                                           Chief Justice, Montana Supreme Court
                                                                        April 13 2022